DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/751,048, filed on 01/23/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/751,048, filed 01/23/2020 claims Priority from Provisional Application 62/861,237, filed 06/13/2019.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 10/06/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112



5.	The following is a quotation of 35 U.S.C. 112(b): 


(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 1 recites the limitation “one or more selected source code reviewers” and subsequently recites the phrase “the selected source code reviewers.” The phrases “one or more selected source code reviewers” and “the selected source code reviewers” render the claim scope ambiguous because the claim shifts from singular “reviewer” to plural “reviewers” rendering unclear whether the claim requires one reviewer or a plurality of reviewers. Furthermore, there is a lack of antecedent basis for the limitation “the selected source code reviewers” in the claim, which renders this claim indefinite. Independent claims 11 and 20 recite similar limitations as those discussed above and are therefore found indefinite based on the rationale applied to claim 1, as discussed above. As noted in MPEP 21763.06, where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). For 

8.	Claim 2 depends from claim 1, and is also rejected as indefinite due to dependency. Furthermore, claim 2 recites the limitation of “wherein selecting the one or more source code reviews is further based on the updated first reputation score of the first developer.” The limitation “the one or more source code reviews” lacks antecedent basis and therefore renders the claims indefinite. Furthermore,  it is unclear whether the claim is intended to recite “wherein selecting the one or more source code reviews is further based on the updated first reputation score of the first developer” or “wherein selecting the one or more source code reviewers is further based on the updated first reputation score of the first developer.” Independent claim 1 recites “selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more selected source code reviewers from the pool of source code reviewers.” Accordingly, for purposes of examination, dependent claim 2 is interpreted as referring to “wherein selecting the one or more source code reviewers is further based on the updated first reputation score of the first developer.” Appropriate correction/clarification is requested.

9.	Claims 2-10 depend from claim 1 and therefore inherit the §112(b) deficiencies of claim 1.

10.	Claims 3-4 and 9 repeat the same  §112(b) deficiency as identified above with respect to claim 1. Specifically, claims 3-4 and 9 each recite “the selected source code reviewers”, and are therefore found indefinite based on the rationale applied to claim 1, as discussed above.  Appropriate correction/clarification is requested.


the one or more source code reviews are further selected based on the updated first reputation score the first developer.” The limitation “the one or more source code reviews” lacks antecedent basis and therefore renders the claims indefinite. Furthermore,  it is unclear whether the claim is intended to recite “wherein the one or more source code reviews are further selected based on the updated first reputation score the first developer” or “wherein the one or more source code reviewers are further selected based on the updated first reputation score the first developer.” Independent claim 11 recites “select, based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more selected source code reviewers from the pool of source code reviewers.” Accordingly, for purposes of examination, dependent claim 12 is interpreted as referring to “wherein the one or more source code reviewers are further selected based on the updated first reputation score the first developer.” Appropriate correction/clarification is requested.

12.	Claims 12-19 depend from claim 11 and therefore inherit the §112(b) deficiencies of claim 11.

13.	Claims 13-14 and 19 repeat the same  §112(b) deficiency as identified above with respect to claim 11. Specifically, claims 13-14 and 19 each recite “the selected source code reviewers”, and are therefore found indefinite based on the rationale applied to claim 11, as discussed above.  Appropriate correction/clarification is requested.

Claim Rejections - 35 USC § 101

14.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), computer program product (claims 11-19), and system (claim 20) are directed to at least one potentially eligible category of subject matter (i.e., process, article of manufacture, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for matching resources (e.g., contributors and reviewers, see paragraph [0004] of the Specification) to job requests (i.e., source code reviews), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the matching/selection), and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the determining, selecting, and determining steps, and therefore fall under the “Mental limitations reciting the abstract idea are indicated in bold below:
- receiving, by a computing system, a request to review source code written by one or more developers (The “receiving” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the request to be assigned to the one or more selected source code reviewers from the pool of source code reviewers);
- determining, by the computing system, a software skill set for the source code review (This step is organizing human activity for similar reasons as provided for the “receiving” step above, and also encompasses mental processes since the determining can also be performed mentally via human evaluation/judgement/opinion or perhaps by documenting the software skill set for the source code review with the aid of pen and paper);
- selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more selected source code reviewers from the pool of source code reviewers (The “selecting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment, such as with the aid of pen and paper),
- assigning, by the computing system, one or more portions of the source code for code review to each of the selected source code reviewers (The “assigning” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); 
-determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the selected source code reviewers (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting input from the selected source code reviewers, and also encompasses mental processes since the determining may be accomplished by human judgment or evaluation, such as with pen and paper); and 
- performing, by the computing system, at least one action based on the consensus verification output (The “performing” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”).
Considered together, these steps set forth an abstract idea of managing collaborative projects and interactions between contributors and reviewers [See Specification at paragraph 0004 describing “The disclosure describes techniques for intelligently managing collaborative projects. In particular, this disclosure describes a collaborative project management system that supports a plurality of contributors. The system matches contributors and reviewers using intelligent work creation, distribution, and integration techniques...”], which falls under the under the “Certain methods of organizing human activity,” and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claims 11 and 20 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a computing system (claim 1); a source code analysis software tool (claims 2, 5, 12, 15);  one or more processors (claim 11-15, 18-19); an open-source project repository (claims 6, 16);  non-transitory, computer-readable medium (claims 12-19); one or more processors in communication with a memory, a software development management application, a source code analyzer configured to, a source code reviewer selector configured to, a source code verification unit configured to, and a source code integration unit (claim 20). These additional elements have been evaluated, 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a computing system (claim 1); a source code analysis software tool (claims 2, 5, 12, 15); one or more processors (claim 11-15, 18-19); an open-source project repository (claims 6 and 16); non-transitory, computer-readable medium (claims 12-19); one or more processors in communication with a memory, a software development management application, a source code analyzer configured to, a source code reviewer selector configured to, a source code verification unit configured to, and a source code integration unit (claim 20). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular Examples of processors 202 include microprocessors, application processors, display controllers, auxiliary processors, one or more sensor hubs, and any other hardware configured to function as a processor, a processing unit, or a processing device. Computing system 102 may use one or more processors 202 to perform operations in accordance with one or more aspects of the present disclosure using software, hardware, firmware, or a mixture of hardware, software, and firmware residing in and/or executing at computing system 102.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-19 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Certain methods of organizing human activity, and/or Mental Processes abstract idea groupings as described in the 2019 PEG, along with, at most, additional elements that fail to integrate the abstract idea into a practical application or add significantly more. In particular, dependent claims 2/12 recite steps for determining a quality score for the source code and updating the first reputation score of the first developer based on the quality score, however these steps can be accomplished mentally such as by human evaluation or judgment, and also cover organizing human activity since the claims recite steps for selecting reviewers for review assignments based on an updated first reputation score of the first developer, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the matching/selection). Claims 3/13 recite steps for selecting the selected source code reviewers comprises selecting each of the selected source code reviewers in response to determining that the reputation score for the selected source code reviewer is above a threshold reputation score, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also can be accomplished mentally such as via a human evaluating the reputation score with the aid of pen and paper. Claims 4/14 recite steps for reducing the reputation score for one of the selected source code reviewers that does not complete their assigned one or more portions of the source code by a deadline or that provides low quality review feedback, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 7/17 recite wherein the at least one action comprises one of: in response to a positive consensus outcome, integrating the source code into a software program; or in response to a negative consensus outcome, foregoing integrating the source code into the software program, which describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity. Claims 8/18 recite wherein assigning the one or more portions of the source code comprises assigning the same one or more portions of the source code for review to two or more of the selected source code reviewers, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 9/19 recite steps for assigning a first portion of the source code for code review to a first set of the selected source code reviewers; assigning a second portion of the source code for code review to a second set of the selected source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code; and determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the selected source code reviewers and from the second set of the selected source code reviewers, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 5-6 and 15-16 have been evaluated as well, however similar to claims 2-4, 7-9, 12-14, and 17-19, these claims also recite details/steps that merely refine the same abstract ideas recited in the independent claims. Dependent claims 2, 5-6, and 12-19 recite additional elements of: a source code analysis software tool (claims 2, 5, 12, 15);  one or more processors (claim 12-15, 18-19); an open-source project repository (claims 6, 16); and a non-transitory, computer-readable medium (claims 12-19). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

21.	Claims 1, 3-6, 8, 10-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, Pub. No.: US 2018/0285103 A1, [hereinafter Jha], in view of Epstein, Pub. No.: US 2002/0049738 A1, [hereinafter Epstein].

As per claim 1, Jha teaches a method for managing software development (paragraph 0001: “The present disclosure generally relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles.”; paragraph 0005: “One embodiment presented herein includes a method. The method generally includes receiving source code associated with a first user, and determining a set of coding attributes associated with the first user from a first type of profile for the first user), comprising: 

receiving, by a computing system, a request to review source code written by one or more developers (paragraph 0015, discussing techniques for selecting one or more peer developers to review source code based on separate reviewer and developer profiles. For example, a code review component on a computing system receives source code submitted by a developer for review; paragraph 0021, discussing that a user may develop source code via application 112 and submit the source code to the code review component 122 for review by one or more peer developers [i.e., This shows that a request to review source code written by one or more developers is received]; paragraph 0019, discussing that the computing environment includes a client computing system 110, peer computing systems 130A-N, and server computing system 120 connected via network 150...Each of the computing systems 110, 120 and 130A-N can be 

determining, by the computing system, a software skill set for the source code review (paragraph 0003, discussing that for a formal peer review of software, reviewers are generally selected based on proficiency in software language, proficiency in product design, proficiency in domain, past experience, consumption of the end deliverable, etc. Based on technical knowledge, domain knowledge and experience, a given reviewer may view code from a perspective that is different from other reviewers. For example, some reviewers may focus more on business logic and use cases, whereas other reviewers may focus on the efficiency of algorithms in the code…; paragraph 0016, discussing that the code review component can identify and obtain reviewer profiles for peer developers that are available to review the user's source code. Each reviewer profile may include one or more coding review attributes associated with the peer user's ability to identify certain types of errors, mistakes and vulnerabilities when reviewing source code. For example, a peer user's reviewer profile may indicate the peer user's proficiency in identifying coding errors, design errors, system vulnerabilities, etc.; paragraph 0033, discussing that the reviewer profile may include a list of profile attributes 304, examples of which include, but are not limited to, proficiency in capturing algorithmic errors, proficiency in capturing missing use cases, proficiency in capturing programming language based errors, proficiency in domain, proficiency in capturing communication protocol and/or component interaction errors, proficiency in coding convention, number of findings accepted by author for rework, etc…; paragraph 0035, discussing that after identifying the types of errors user A is prone to making [i.e., user A corresponds to the developer that submitted the source code for review – as described in paragraph 0022], the code review component can evaluate the reviewer profiles for peer users B, C, D to determine which peer user has a high proficiency in catching those types of errors when reviewing code [i.e., This shows that a software skill set for the source code review is determined]; paragraph 0019);
selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more selected source code reviewers from the pool of source code reviewers (paragraph 0016, discussing that the code review component can identify and obtain reviewer profiles for peer developers that are available to review the user's source code [i.e., the peer developers that are available to review the user’s source code correspond to the pool of source code reviewers]. Each reviewer profile may include one or more coding review attributes associated with the peer user's ability to identify certain types of errors, mistakes and vulnerabilities when reviewing source code. For example, a peer user's reviewer profile may indicate the peer user's proficiency in identifying coding errors, design errors, system vulnerabilities, etc.; paragraph 0017, discussing that the code review component may select one or more of the available peer users to review the user's source code based in part on the user's developer profile and the peer users' reviewer profiles…The code review component may select the peer user or set of peer users whose reviewer profile indicates has the highest proficiency in identifying the types of errors the user has a high likelihood of making in source code [i.e., This shows that the one or more source code reviewers are selected based on the software skill set and respective reputation scores for a pool of source code reviewers]. The code review component can use one or more different metrics to determine a peer user's proficiency in reviewing source code. For example, such metrics can include the number of complex errors identified per x lines of code, code review throughput, language proficiency, etc. Once the set of peer users are selected, the code review component submits the source code to the selected set of peer users for review; paragraph 0040, discussing that the code review component can retrieve reviewer profiles for peer users 1-K. The code review component can use analysis tool 406 to select a set of peer users 1-K, whose reviewer profiles indicate have a high proficiency in catching the types of errors the user has a habit of making when writing code. The analysis tool can select the set of peer users based on metrics 408 and/or review criteria 404; paragraph 0011);

assigning, by the computing system, one or more portions of the source code for code review to each of the selected source code reviewers (paragraph 0017, discussing that once the set of peer users are selected, the code review component submits the source code to the selected set of peer users for review; paragraph 0035, discussing that after identifying the types of errors user A is prone to making, the code review component 122 can evaluate the reviewer profiles for peer users B, C, D to determine which peer user has a high proficiency in catching those types of errors when reviewing code. Continuing with the above example, if user A has a habit of making errors in conditional statements, and peer user B's profile indicates a strong ability to capture algorithmic errors (e.g., the attribute value for user B's proficiency in catching algorithm errors is above a threshold or highest among other peer users), the code review component may select peer user B to review user A's code [i.e., This shows that one or more portions of the source code for code review is assigned to each of the selected source code reviewers]; paragraph 0036, discussing that the code review component 122 can also consider the review priorities of the author submitting the code for review when selecting the set of peer users to review the user's code; paragraph 0041, discussing that the analysis tool can select multiple peer users to review the user's code…The analysis tool can select multiple peer users to review as a group, such that the group as a whole are able to cover the types of errors the user is likely to introduce in the code; paragraph 0025).

Jha does not explicitly teach determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the selected source code reviewers; and performing, by the computing system, at least one action based on the consensus verification output. However, Epstein in the analogous art of software development teaches these concepts. Epstein teaches:

determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the selected source code reviewers (paragraph 0002, discussing a metadata-enhanced database (hereafter "metabase") for collaborative sharing and credibility assessment of information in a distributed communication system and other related metadata-enhanced applications; paragraph 0073, discussing that another reliability indicator for a particular datum is the opinion of the contributor as to the reliability of the datum. An exemplary metabase accrues metadata regarding the contributor's opinion as to the reliability of the data, for example, in the form of an information category (e.g., operating system information, problem area, problem severity), a confidence indication, an importance indication,etc…Testing of prior art bug reporting systems revealed that users would not submit questionable or partial information for fear of providing useless data, thereby wasting their time and damaging their reputation. The open data model eliminates these impediments, allowing users to submit "rough" bug reports for hard-to-reproduce bugs…Furthermore, the decentralized administration inherent in the open data model allows software developers to expand the number of beta test sites without being inundated by poor quality bug reports. A hierarchy of skilled users filter and refine the incoming submission...An engineer fixing a software bug may only need to read the final bug report rather than the multiple contributions that eventually led to the final conclusive report. These features of the preferred embodiment allow software developers to "cast a wider net" to detect more obscure or transient software defects with less administrative overhead and greater reliability compared to the prior art; paragraph 0075, discussing that another reliability indicator for a particular datum is the combined opinions of multiple users as to the reliability of the datum. The opinions of multiple users may be used to evaluate the reliability of the datum through "consensus building." An exemplary metabase determines an overall credibility rating for the datum based upon the user opinions [i.e., This shows that a consensus verification output on the code review based on aggregated and correlated review input from a majority of the selected source code is determined]; paragraph 0094, discussing that another way that the 

performing, by the computing system, at least one action based on the consensus verification output (paragraph 0094, discussing that another way that the metabase uses metadata to improve the quality and usefulness of the metabase information is by consensus building. When the metabase identifies a datum having an undetermined status (e.g., because there is an insufficient amount of opinion metadata for the datum or there is a dispute over the reliability or appropriate value of the datum), the metabase can actively pursue a consensus for the datum. For example, the metabase can inform the users that more opinions are needed, or call for a vote as to the reliability of the datum (and then tally the vote)); paragraph 0096, discussing that another way that the metabase uses metadata to improve the quality and usefulness of the metabase information is by eliminating unreliable information. The metabase can identify unreliable information, for example, by consensus. The metabase may leave the unreliable information in the metabase, in which case the metabase marks the datum as being unreliable, or the metabase may remove the unreliable information from the metabase [i.e., This shows that at least one action is performed based on the consensus verification output]; paragraph 0133, discussing that  the metabase has substantial value in that it can be used to produce and manage large volumes of data contributed by many users, making it ideal for technical support, bug-reporting databases, and knowledge-bases. It can be used to manage software development and testing…; paragraph 0073).



As per claim 3, the Jha-Epstein combination teaches the method of claim 1. Jha further teaches wherein selecting the selected source code reviewers comprises selecting each of the selected source code reviewers in response to determining that the reputation score for the selected source code reviewer is above a threshold reputation score (paragraph 0035, discussing [i.e., This shows that selecting each of the selected source code reviewers is in response to determining that the reputation score for the selected source code reviewer is above a threshold reputation score]; paragraph 0046, discussing that the code review component can also select the peer user(s) based on a set of review criteria received from the user. As noted above, such review criteria may include a minimum set of verification requirements which must be met by the process of review...Once received, the code review component 122 can identify at least one coding review attribute associated with the received code review criteria. For example, if the user has indicated, as a high priority, a review of algorithms in the source code, the code review component 122 can select “proficiency in capturing algorithmic errors” as a coding review attribute to consider among each peer user. Once identified, the code review component 122 can identify the peer user(s) with a proficiency score that exceeds a threshold for proficiency in capturing algorithmic errors, and select the identified peer user(s) to review the user's source code).

As per claim 4, the Jha-Epstein combination teaches the method of claim 1. Jha further teaches further comprising: reducing, by the computing system, the reputation score for one of the selected source code reviewers that does not complete their assigned one or more portions of the source code by a deadline or that provides low quality review feedback (paragraph 0030, discussing that the code review component can use review throughput as a metric for identifying [i.e., This shows that the reputation score for one of the selected source code reviewers that provides low quality review feedback is reduced]. Similarly, the code review component can update attribute values for other attributes using the above metrics as the user completes each review. In addition, each profile attribute 304 can be assigned a priority value 302 in the reviewer profile. In some cases, the priority for each profile attribute may be set based on profile attribute values 306; paragraph 0042, discussing that the code review component can use profile adjuster 410 to update the reviewer profiles 126 based on the code reviews completed by the peer users. For example, the code review component can update each reviewer's profile based on the quality (e.g., accuracy) and quantity of findings reported by each peer user. Assuming peer user 1, for example, accurately reports a large number of errors per x number 

As per claim 5, the Jha-Epstein combination teaches the method of claim 1. Jha further teaches wherein analyzing the source code comprising analyzing the source code using a source code analysis software tool (paragraph 0023, discussing that once the code review component 122 receives new source code from user A, the code review component 122 [i.e., code analysis software tool] can retrieve user A's developer profile, and identify the set of mistakes user A often makes when writing code based on user A's developer profile. The code review component can then assist reviewers in their review of user A's source code, for example, by highlighting portions of the code associated with the identified types of mistakes, notifying the reviewers as to the types of mistakes, the last time user A made each type of mistake, etc. In this manner, the code review component 122 can increase the efficiency of code review by allowing reviewers to focus more attention on the particular areas of source code that are associated with the kind of errors the user has a likelihood of making, compared to other areas of the source code that may not be associated with the kind of errors the user has a likelihood of making’ paragraph 0038, discussing that the code review component 122 includes analysis tool 406 and profile adjuster 410. The code review component 122 receives source code 402 from a user; paragraph 0039, discussing that the code review component 122 can use analysis tool 406 to evaluate the user's developer profile 124 and determine the types of errors the user has a likelihood of making when writing code. In some embodiments, the analysis tool may determine a predetermined number of different types of errors (e.g., the 5 most common types of errors); paragraph 0024).

As per claim 6, the Jha-Epstein combination teaches the method of claim 1. While Jha describes that the source code comprises source code pushed to a project repository (paragraph 0064, discussing that a user can access any of the resources that reside in the cloud at any time, wherein the source code comprises open-source code pushed to an open-source project repository. However, Epstein in the analogous art of software development teaches this concept. Epstein teaches:

wherein the source code comprises open-source code pushed to an open-source project repository (paragraph 0008, discussing that another popular solution to these problems (referred to hereinafter as "the open source model") is exemplified by the "open source" software movement. An open source project is one in which the source code is available to anyone who wishes to modify it for his own purposes. The open source nature often leads to a collaborative software development project that is open to many contributors; paragraph 0066, discussing that benefits of the open data model include the fact that it makes information available immediately with minimal administrative oversight. This fosters user participation and a sense of community ownership in a public resource; paragraph 0073, discussing that the decentralized administration inherent in the open data model allows software developers to expand the number of beta test sites without being inundated by poor quality bug reports; paragraph 0067).

Jha relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles. Epstein is directed towards management of a collaborative software development project. Therefore they are deemed to be analogous as they both are directed towards systems for managing software 

As per claim 8, the Jha-Epstein combination teaches the method of claim 1. Jha further teaches wherein the one or more portions of the source code can be overlapping (paragraph 0025, discussing that in some embodiments, the code review component 122 can allow users to collaborate when reviewing source code. For example, as shown in FIG. 2B, panel 220A includes existing code submitted by a developer, and panel 220B includes code that has been modified by a peer user (e.g., reviewer 1). The code review component allows developers and reviewers to collaborate on different sections of code (e.g., sections 210-212). In this example, reviewer 1 can provide comments and/or suggestions for modifying line 102. The developer, in turn, can accept the reviewer's comments, explain why a modification is not appropriate, suggest a different type of modification, etc.; paragraph 0028, discussing that each reviewer may review each line of code 

wherein assigning the one or more portions of the source code comprises assigning the same one or more portions of the source code for review to two or more of the selected source code reviewers (paragraph 0017, discussing that the code review component may select one or more of the available peer users to review the user's source code based in part on the user's developer profile and the peer users' reviewer profiles; paragraph 0041, discussing that the analysis tool can select multiple peer users to review the user's code [i.e., selecting multiple peer users to review the user's code corresponds to assigning the same one or more portions of the source code for review to two or more of the selected source code reviewers]…the analysis tool can select multiple peer users to review as a group, such that the group as a whole are able to cover the types of errors the user is likely to introduce in the code. For example, assume user A's 

As per claim 10, the Jha-Epstein combination teaches the method of claim 1. Jha further teaches further comprises aggregating and correlating review input from the selected source code reviewers (paragraph 0028, discussing that each reviewer may review each line of code and, if an error is identified, classify the type of error in terms of severity. For example, a reviewer can mark an identified error as a high severity error, medium severity error, low severity error, cosmetic error, etc. Once each reviewer has completed their review, the code review component 122 can classify each reviewer's findings in terms of rarity. For example, if only one reviewer out of a set of reviewers has been able to identify a medium or high severity error, and the identified error has been accepted for rework (i.e., the author has agreed that it is an error), the code review component 122 can mark the reviewer's finding as a rare finding. On the other hand, if a reviewer has identified an error that multiple other reviewers have also been able to identify, the code review component 122 may classify the reviewer's finding as an ordinary finding [i.e., This shows 

Claims 11 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 11 Jha teaches a non-transitory, computer-readable medium comprising instructions (paragraph 0006: “Other embodiments include, without limitation, a computer program product that includes a storage medium having computer-readable program code that enables a processing unit to implement one or more aspects of the disclosed methods as well as a system having a processor, memory, and application programs configured to implement one or more of the disclosed methods.”; paragraph 0056, discussing that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing; paragraph 0057); and as per claim 20, Jha teaches a software development management system comprising: one or more processors in communication with a memory, configured to execute a software development management application (paragraph 0001: “The present disclosure generally relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles.”; paragraph 0006: “Other embodiments include, without limitation, a computer program product that includes a storage medium having computer-readable program code that enables a processing unit to implement one or more aspects of the disclosed methods as well as a system having a processor, memory, and application programs configured to implement one or more of the disclosed methods.”; paragraph 0060, discussing that  these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

22.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Epstein, in further view of  Fernandez-Iverson et al., Pub. No.: US 2008/0196000 A1, [hereinafter Fernandez].

As per claim 2, the Jha-Epstein combination teaches the method of claim 1. While Jha mentions updating the developer profile based on code reviews (paragraph 0042: “the code review component 122 can use profile adjuster 410 to update the developer profiles 124 and reviewer profiles 126 based on the code reviews 412 completed by the peer users”; paragraphs 0039, 0049). The Jha-Epstein combination does not explicitly teach wherein the one or more developers comprises a first developer that has a first reputation score, the method further comprising: determining, by the computing system using a source code analysis software tool, a quality score for the source code and updating the first reputation score of the first developer based on the quality score, wherein selecting the one or more source code reviews is further based on the updated first reputation score of the first developer. However, Fernandez in the analogous art of software development teaches these concepts. Fernandez teaches: 

wherein the one or more developers comprises a first developer that has a first reputation score (paragraph 0007, discussing that the ratings assigned to a developer can be derived from the developer's performances in one or more coding competitions, which in turn can be held online. The ratings assigned to a developer can be derived from the developer's prior submissions of designs for software programs. The ratings assigned to a developer can be derived from the [i.e., This shows that the one or more developers comprises a first developer that has a first reputation score], previous contributions to previous development projects, the quality of contributions to previous component development projects (e.g., based on a score given to each development team member 204, 208, 212, 216 at the completion of the component), and current availability of the potential team member when recommending a member of the competition member base to be part of the development team; paragraph 0085), the method further comprising: 

determining, by the computing system using a source code analysis software tool, a quality score for the source code and updating the first reputation score of the first developer based on the quality score (paragraph 0083, discussing that the component is scored based on how well the component performed in the various tests that the development team 300 applied to the component. For instance, the product manager can use the server 104 to subject the component to one or more tests that target the contribution of each member of the development team 300. Using the results of these targeted tests, the product manager (e.g., using the server 104) can obtain a component development score for each team member, which can then be used to determine whether such team member will be used for a subsequent component development project. The rating of a team member is an ongoing process that includes, but is not limited to, performance of components, on time delivery, task fulfillment, and validity of deliverables [i.e., This shows that a quality score for the source code is determined and that the reputation score of 

wherein selecting the one or more source code reviews is further based on the updated first reputation score of the first developer (paragraph 0007, discussing that the ratings assigned to a developer can be derived from the developer's performances in one or more coding competitions, which in turn can be held online. The ratings assigned to a developer can be derived from the developer's prior submissions of designs for software programs. The ratings assigned to a developer can be derived from the developer's prior submissions of software programs. The specifications sent to the developers can be for the design of a software program. The specifications sent to the developers can be for the development of a software program. The software program can be a software component...The ratings derived for a developer can be used to determine the subset of programmers that should receive the specifications; paragraph 0013, discussing that reviewers may be involved in the review and correction of submissions and/or the development of test cases and review of test case results. In various embodiments, the developers may be rated based on the results of a coding competition, and the ratings used to 

The Jha-Epstein combination describes features related to managing software development activities. Fernandez is directed towards a system and method for software development. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein combination with Fernandez because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within 

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

23.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Epstein, in further view of  Balachandran, Pub. No.: US 2014/0196010 A1, [hereinafter Balachandran].

As per claim 7, the Jha-Epstein combination teaches the method of claim 1, but it does not explicitly teach wherein the at least one action comprises one of: in response to a positive consensus outcome, by the computing system, integrating the source code into a software program; or in response to a negative consensus outcome, by the computing system, foregoing integrating the source code into the software program. However, Balachandran in the analogous art of code review systems teaches this concept. Balachandran teaches: 

wherein the at least one action comprises one of: in response to a positive consensus outcome, by the computing system, integrating the source code into a software program; or in response to a negative consensus outcome, by the computing system, foregoing integrating the source code into the software program (paragraph 0001: “Code review is the examination of source code for mistakes overlooked by the code's author. Code review is an important procedure for improving the overall quality of software and is cost-effective because it is less expensive to find and fix mistakes before they become part of a product.”; paragraph 0016, discussing that upon receiving a review request, one or more code reviewers may analyze the source code for any potential coding issues. If a coding issue is detected, the code reviewers may record the coding issue and his comment in a "review", and transmit the review to the developer. The developer may update the source code based on the review, and re-submit the updated source code under the same review request for another round of code review process. If the code reviewers are satisfied with the changes to the source code, the source code may be approved for storing to a source code storage system (e.g., a revision control system 160); paragraph 0021, discussing that in one embodiment, a developer may evaluate the automatic review, and make updates to the source code in order to fix the coding issues identified in the automatic review. Afterward, the developer may submit the updated source code to the automatic code review system, which may process the updated source code and generate a new automatic review for any newly founded or unfixed coding issues. The above process may be repeated until the developer fixed all the coding issues identified by the automatic code review system, or chose to ignore some of the coding issues. The automatic code review system may then incorporate the changes to the source code in a single review request to be evaluated by the recommended code reviewers. The recommended code reviewers may evaluate the automatic reviews, as well as the [i.e., This shows integrating the source code into a software program in response to a positive consensus outcome]; paragraph 0057, discussing that upon approval by the code reviewer after having processed the review request and evaluated the version of source code, the software module or the code reviewer may commit the version of source code to a revision control system. In this case, the version of source code may be deemed passed review and signed-off by the code reviewer).

The Jha-Epstein combination describes features related to managing software development activities. Balachandran describes techniques for managing code review procedures. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein combination with Balachandran because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying the Jha-Epstein combination to include Balachandran’s features for including one of: in response to a positive consensus outcome, by the computing system, integrating the source code into a software program; or in response to a negative consensus outcome, by the computing system, foregoing integrating the source code into the software program, in the manner claimed, would serve the motivation of supplementing the manual code review process with an automatic code review system, thereby allowing the human code reviewer to pay more attention to mistakes 

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

24.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Epstein, in further view of Ledet, Pub. No.: US 2017/0357565 A1, [hereinafter Ledet].

As per claim 9, the Jha-Epstein combination teaches the method of claim 1. Jha further teaches further comprises: assigning a first portion of the source code for code review to a first set of the selected source code reviewers (paragraph 0017, discussing that the code review component may select one or more of the available peer users to review the user's source code based in part on the user's developer profile and the peer users' reviewer profiles; paragraph 0028, discussing that each reviewer may review each line of code and, if an error is identified, classify the type of error in terms of severity [i.e., This shows that a first portion of the source code for code review is assigned to a first set of the selected source code reviewers]...Once each reviewer has completed their review, the code review component can classify each reviewer's findings in terms of rarity. For example, if only one reviewer out of a set of reviewers has been able to identify a medium or high severity error, and the identified error has been accepted for rework, the code review component can mark the reviewer's finding as a rare finding…; paragraph 0041, discussing that the analysis tool can select multiple peer users to review the user's 

The Jah-Epstein combination does not explicitly teach assigning a second portion of the source code for code review to a second set of the selected source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code; and determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the selected source code reviewers and from the second set of the selected source code reviewers. However, Ledet in the analogous art of software development teaches these concepts. Ledet teaches:

assigning a second portion of the source code for code review to a second set of the selected source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code (paragraph 0001: “This application relates to collaborative data sharing among piers and more particularly to data sharing and data updating among various users working together on a common project or work effort.”; paragraph 0067, discussing that further classifications of code modifications may be determined and similarly ranked. For example, a list of modifications to these data structures is automatically flagged for review. These data structures may be structures that span many aspects of the code base, or data structures that pertain to critical parts of the code base such that changes to these critical portions automatically warrant further review; paragraph 0074, discussing that another way to share the code changes includes sending a notification to the recipient(s) such that the notification indicates the desire for the originator of the code modification to establish a screen sharing activity with the recipient(s)...Another way for sharing includes the direct sharing of the user's screen with the recipient(s). The screen data is delivered to the recipient(s) such that the recipients may accept or deny the request. For example, User A modifies an area of code in a development environment and the portion of the changed code is send to User B as a peer, or someone that is able to provide additional input and/or review of the modified code [i.e., This shows that a second portion of the source code for code review is assigned to a second set of the selected source code reviewers]…; paragraph 0079, discussing that referring to FIG. 11, User A alters the code such that a change notification message is created and sent to User B. The message is created responsive to the code modification/alteration and includes comments, a highlighted portion of the altered code and a link to the temporary modified file so user B can view those changes. The message is then routed through the network. This message contains data of the change in the code. This data contains the at least one temporary file that has been altered along with the user's name and any other data such as contact information, etc. User B receives the notification and may view the change. The user B may desire to initiate a screen share, which interacts with a 

determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the selected source code reviewers and from the second set of the selected source code reviewers (paragraph 0092, discussing that the system permits each of the users involved in the proposed change to vote whether to accept the proposed code change. This functionality permits a method to gauge the acceptability of the proposed change. The system vote is accessible to the users. The voting may be accomplished through a component placed on the GUI so the user is able to input a positive or negative response to the proposed code modification. The voting component is placed in the screen share window and/or the ‘Modified Code Notification’ window [i.e., gauging the acceptability of the proposed change by analyzing the votes of the users involved in the proposed change suggests determining overlapping consensus verification output on the overlapping portion based on review input from the selected source code reviewers]; paragraph 0095, discussing that a voting deadline may be implemented with an announcement included in the notifications indicating a timeframe that it is acceptable to submit a vote. For example, voting is to be submitted within 24 hours. In another example, if the code is altered, a re-vote is sent so the recipients are able to cast a new vote on the altered code. In yet another example, the application may analyze the previous revision votes on a specific topic and assign a probability to the voting outcome. This prognostic analysis may be based on previous voting patterns, previous problem resolution patterns, previous reliance on similar resolutions and the like. In yet another example the vote would be applied if the percentage is greater than a predetermined level and the vote is not manually cast before the deadline is reached; paragraph 0096, discussing that the application retains a vote in addition to the recipient(s). The application determines the acceptability of the code modification through 

The Jha-Epstein combination describes features related to managing software development activities. Ledet  is directed towards software testing and troubleshooting procedures. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein combination with Ledet because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying the Jha-Epstein combination to include Ledet’s features for assigning a second portion of the source code for code review to a second set of the selected source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code; and determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the selected source code reviewers and from the second set of the selected source code reviewers, in the manner claimed, would serve the motivation of permitting qualified personnel to assess the code modifications such that comments and critiques are made to solidify the software 

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Macleod et al., Pub. No.: US 2017/0075790 A1 – describes techniques for integrating source code analysis tools with a code review tool. A user submits a code change to the code review tool and one or more code analysis tools are automatically initiated to analyze the changed code.
B.	Nair, Patent No.: US 10,877,869 B1 – describes a system for implementing a code review tool.
C.	Cohen, Patent No.: US 8,170,897 B1 – describes that validation criteria may include having multiple task performer users independently provide the same results or results that are otherwise sufficiently in agreement, such as to validate results if they are obtained from a specified exact or minimum number of task performers, or if they are part of a majority or plurality or other specified percentage 
D.	Anderson, Patent No.: US 8,856,725 B1 – describes an automated source code and development personnel reputation system.
E.	Mashayekhi, Vahid, et al. "Distributed, collaborative software inspection." IEEE software 10.5 (1993): 66-75 –  describes a distributed, structured environment for performing inspections on all software-development products, including specifications, designs, code, and test cases, is describe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3683